*1019Contrary to the contention of Marla B.S. (hereinafter the appellant), the mother of the subject 19-year-old child, the Family Court properly determined that she was entitled to notice of the instant proceeding (see Family Ct Act § 661 [a]; SCPA 1705) and an opportunity to be heard solely on the issue of whether the appointment of the petitioner, who is the child’s aunt, as guardian of the child, will promote the child’s best interests (see SCPA 1707 [1]; Matter of Stuart, 280 NY 245, 250 [1939]; Matter of Alamgir A., 81 AD3d 937, 938-939 [2011]; Matter of Alexander N., 5 AD3d 776 [2004]). After affording the appellant the opportunity to be heard on that issue, the Family Court made an informed determination, based on the petitioner’s testimony, its familiarity with the parties and the child from numerous court appearances, and the then-18-year-old child’s consent to the petition, that the appointment of the petitioner as guardian of the child will promote the child’s best interests (see Matter of Alexander N., 5 AD3d at 776). Thus, the Family Court properly granted the petition and appointed the petitioner as guardian of the person of the subject child (see SCPA 1707 [1]). Florio, J.E, Hall, Austin and Cohen, JJ., concur.